     Case 2:18-cv-07723-SJO-JPR Document 44-1 Filed 08/26/19 Page 1 of 1 Page ID #:534




                                                 UNITED STATES DISTRICT COURT
                                                CENTRAL DISTRICT OF CALIFORNIA

Shanghai Qichengyueming Investment Partnership                            CASE NUMBER
Enterprise (Limited Partnership),
                                                          Plaintiff( s)                   2:18-cv-07723 SJO (JPRx)
                                     v.
Jia Yueting,                                                                     (PROPOSED) ORDER ON REQUEST FOR
                                                                                   APPROVAL OF SUBSTITUTION OR
                                                       Defendant(s)
                                                                                    WITHDRAWAL OF ATTORNEY

         The Court hereby orders that the request of:

Jia Yueting                                           D    Plaintiff      D Defendant   18:J Other Respondent
                     Name of Party

to substitute Jia Yueting                                                                                                who is

       D Retained Counsel                 D Counsel appointed by the Court (Criminal cases only)               18:J Pro Se

18455 S. Figueroa St.
                                                                    Street Address
      Gardena, CA 90248                                                              ytjbusiness@gmail.com
                             City, State, Zip                                                      E-Mail Address

         (424) 523-2943
                     Telephone Number                               Fax Number                              State Bar Number

as attorney of record instead of Daniel Scott Schecter (Bar No. 171472);
                                                      List all attorneys from same firm or agency who are withdrawing.
R. Peter Durning, Jr. (Bar No. 277968); Michael A. Hale (Bar No. 319056)




is hereby            0 GRANTED               O DENIED
The clerk is hereby ordered to terminate Notices of Electronic Filing for the withdrawing attorney(s) in this case.



          Dated
                                                                             U.S. District Judge/U.S. Magistrate Judge



G-01 ORDER (09/17)           (PROPOSED) ORDER ON REQUEST FOR APPROVAL OF SUBSTITUTION OR WITHDRAWAL OF ATTORNEY
